     Case 3:19-cv-01420-TWR-DEB Document 53 Filed 05/28/21 PageID.259 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PAUL SALCIDO, CDCR #J-81054,                       Case No.: 19CV1420-LAB(DEB)
12                                      Plaintiff,
                                                         ORDER FOLLOWING DISCOVERY
13    v.                                                 CONFERENCE; DENYING
                                                         PLAINTIFF’S MOTION TO QUASH
14    WARDEN PARAMO; CHIEF MEDICAL
                                                         AND/OR MODIFY SUBPOENA
      OFFICER; PUGA; C/O SANCHEZ;
15                                                       [DKT. NO. 46]; AND RESETTING
      UNITED RENTALS ATV; SGT.
                                                         MANDATORY SETTLEMENT
16    ALVAREZ; CDCR APPEALS
                                                         CONFERENCE
      COORDINATOR; C/O CRAWFORD,
17
                                     Defendants.
18
19
           On May 27, 2021, the Court held Discovery Conference with Plaintiff Paul Salcido
20
     and defense counsel Lisa Freund. After conferring with the parties, the Court orders:
21
           1.     Plaintiff’s Motion to Quash and/or Modify Defendant’s Subpoena of
22
     Plaintiff’s Privileged Medical Records is denied as moot and without prejudice based on
23
     his oral request to withdraw the Motion. Dkt. No. 46. Defendants must provide Plaintiff
24
     with a full and complete copy of all medical records received in response to their subpoenas
25
     on or before June 11, 2021.
26
           2.     The Mandatory Settlement Conference on June 21, 2021 is continued to July
27
     14, 2021 at 1:30 p.m. Defense counsel must coordinate Plaintiff’s appearance with
28

                                                     1
                                                                               19CV1420-LAB(DEB)
     Case 3:19-cv-01420-TWR-DEB Document 53 Filed 05/28/21 PageID.260 Page 2 of 4



 1   California Medical Facility.
 2         3.     The purpose of the MSC is to permit an informal discussion between the
 3   attorneys, parties, and the Magistrate Judge of every aspect of the lawsuit in an effort to
 4   achieve an early resolution of the case. Counsel and Plaintiff are expected to have a
 5   command of the facts and applicable law; be prepared to engage in a detailed discussion of
 6   the merits of their respective cases; and engage in good faith settlement discussions. All
 7   discussions during the MSC are informal, off the record, privileged and confidential.
 8         4.     Full Settlement Authority Is Required: Pursuant to Local Rule 16.3.b., all
 9   parties, party representatives, including claims adjusters for insured parties, and the
10   principal attorney(s) responsible for the litigation must participate in the MSC.1 This
11   appearance must be made with full and unlimited authority to negotiate and enter into a
12   binding settlement.2 The purpose of this requirement is to have representatives present who
13   can settle the case during the course of the conference without consulting a superior.
14         Defendants may be excused from this requirement so long as the defense counsel (1)
15   has primary responsibility for handling the case; and (2) may negotiate settlement offers
16   that the attorney is willing to recommend to the government official having ultimate
17   settlement authority.
18
19
20   1
           The attendance requirement includes parties that are indemnified by others. Any
21   deviation from this Order requires prior Court approval.
22   2
            Full authority to settle means that the individuals at the MSC are authorized to fully
23   explore settlement options and to agree at that time to any settlement terms acceptable to
     the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir.
24
     1989). The person needs to have “unfettered discretion and authority” to change the
25   settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485-486 (D.
     Ariz. 2003). One of the purposes of requiring a person with unlimited settlement authority
26
     to attend the conference is that the person’s view of the case may be altered during the
27   face-to-face conference. Pitman, 216 F.R.D. at 486. Limited or sum certain authority is
     not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-597 (8th Cir. 2001).
28

                                                   2
                                                                                19CV1420-LAB(DEB)
     Case 3:19-cv-01420-TWR-DEB Document 53 Filed 05/28/21 PageID.261 Page 3 of 4



 1         6.      Procedure for Zoom Videoconference Appearance: Although the Court
 2   typically requires personal attendance of all participants, due to the COVID-19 public
 3   emergency, the Court will use its Zoom video conferencing account to hold the MSC.
 4   Each participant should plan to join the Zoom video conference at least five minutes before
 5   the start of the MSC to ensure that the conference begins on time.
 6         Zoom’s functionalities will allow the Court to conduct the MSC as it ordinarily
 7   would conduct an in-person one. The Court will divide participants into separate,
 8   confidential sessions, which Zoom calls Breakout Rooms.3 In a Breakout Room, the Court
 9   will be able to communicate with participants from a single party in confidence. Breakout
10   Rooms will also allow parties and counsel to communicate confidentially outside the
11   presence of the Court.
12         All participants shall display the same level of professionalism during the MSC and
13   be prepared to devote their full attention to the MSC as if they were attending in person
14   (e.g., not be driving while speaking to the Court, or otherwise distracted). Because Zoom
15   may quickly deplete the battery of a participant’s device, each participant should ensure
16   that their device is plugged in or that a charging cable is readily available during the video
17   conference.
18         7.      Confidential MSC Statements Required:             Each party must lodge a
19   Confidential MSC Statement on or before July 7, 2021. The Confidential MSC Statement
20   may not exceed ten (10) pages excluding exhibits. All Confidential MSC Statements must
21   include the following:
22         a.      the party’s position on liability and damages supported by relevant facts, a
23                 discussion of the significant facts established during discovery, and legal
24                 analysis with citations to controlling legal authority. The parties are also
25                 encouraged to attach a chronology setting forth a timeline of the events at
26
27
     3
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                   3
                                                                                 19CV1420-LAB(DEB)
     Case 3:19-cv-01420-TWR-DEB Document 53 Filed 05/28/21 PageID.262 Page 4 of 4



 1               issue. If submitted, the chronology should be in a chart or column format with
 2               the column headings “DATE” and “EVENT.” The chronology is not counted
 3               against the page limits;
 4         b.    for plaintiffs, a specific and current settlement demand addressing all relief
 5               sought and an itemization of the damages sought, and, for defendants, a
 6               specific and current offer and the bases for that offer. (Note: a general
 7               statement that a party will “negotiate in good faith,” “offer a nominal cash
 8               sum,” or “be prepared to make a demand or offer at the conference” is not a
 9               specific demand or offer. If a specific offer or demand cannot be made at the
10               MSC or settlement conference, state the reasons why and explain what
11               additional information is required to make a settlement demand or offer.);
12         c.    a brief description of any previous settlement negotiations or mediations; and
13         d.    the names of attorney(s) and non-attorney(s) who will attend the conference,
14               including   the      name(s)   and   title(s)/position(s)   of   the   party/party
15               representative(s).
16         IT IS SO ORDERED.
17
18   Dated: May 27, 2021
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                  19CV1420-LAB(DEB)
